In re Mayberry, Oliver R.; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of St. Landry, 27th Judicial District Court, Div. “B”, No. 37095; to the Court of Appeal, Third Circuit, No. KW88-0652.
GRANTED. The sentence imposed in 37,905 is amended to delete the restriction providing that “the imposition of this sentence under 893.1 shall not be suspended and the defendant shall not be eligible for probation or parole.” When the state has not requested the enhancement, a trial court may not sentence the defendant under La.C.Cr.P. art. 893.1. See State v. Shows, 488 So.2d 992 (La.1986); see also, State v. East, 491 So.2d 14 (La.1986).